Citation Nr: 1731564	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for the Veteran's seborrheic dermatitis, secondary to immunosuppressive therapy required by liver transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1975 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive additional VA treatment records and to provide a new VA examination. 

The Veteran seeks entitlement to a disability evaluation in excess of 30 percent for his service-connected seborrheic dermatitis, secondary to immunosuppressive therapy required by liver transplant. Essentially, he contends that he has used prescription medication to treat his condition for greater than one year, without sustained improvement. 

During the pendency of the appeal, the Veteran's seborrheic dermatitis, secondary to immunosuppressive therapy required by liver transplant has been rated as 30 percent disabling under Diagnostic Code 7806. 38 C.F.R. § 4.118 (2016). Under that Diagnostic Code, in order to qualify for a next higher 60 percent rating, the Veteran's seborrheic dermatitis disability must be productive of symptomatology more nearly approximating involvement of more than 40 percent of the entire body or affecting more than 40 percent of exposed areas; or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran was afforded a VA examination in February 2011. The examiner noted that the Veteran's claims file was unavailable at the time. The examiner provided a diagnosis of dermatitis and eczema of the hands. The Veteran's condition was described as constant, with symptoms such as dryness, scaliness, itching, and a roughened texture of the skin. The examiner reported that the Veteran treated his condition with a topical corticosteroid for greater than 6 weeks. The examiner also reported that the exposed area affected by his condition was less than 5 percent, along with less than 5 percent of his total body area. 

The Board observes that in the past, it appears that the Veteran was prescribed Tacrolimus and Triminol One Acetonide ointments to treat his condition. VA treatment records from April 2015 suggest that he is now prescribed oral medication. 

It should be noted that in Warren v. McDonald, 28 Vet. App. 194, 197 (2016), the Court of Appeals for Veterans Claims held that the types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to corticosteroids or other immunosuppressive drugs, and that compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs. A factual finding is required as to whether a specific medication is a systemic therapy like or similar to a corticosteroid or other immunosuppressive drug. See Warren, 28 Vet. App. at 194. Additionally, as it has been over 5 years since the Veteran's last VA examination and in light of his contentions, the Board finds that a new VA examination is thereby necessary to provide a current functional assessment of the Veteran's seborrheic dermatitis. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his electronic claims file, the Veteran has received VA treatment for his conditions, including prescription medications, but there are no VA treatment records after April 2015. Therefore, the AOJ should obtain any additional relevant and appropriate VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records and associate them with the Veteran's claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Thereafter, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and severity of his seborrheic dermatitis, secondary to immunosuppressive therapy required by liver transplant. 

All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner must review the electronic claims file and must note that review in the report. In reviewing the file, the examiner should note the medications the Veteran has used to treat his seborrheic dermatitis during the appeal period, dating since March 2009. The examiner should opine as whether the Veteran's use of any oral medications in treating seborrheic dermatitis since March 2009, was equivalent to systemic therapy involving corticosteroids or other immunosuppressive drugs, and should provide a rationale for that finding. The examiner should also state the percentage of the body affected by seborrheic dermatitis. 

A complete rationale must be provided for any opinion offered.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




